 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 6080 
 
AN ACT 
Making emergency supplemental appropriations for border security for the fiscal year ending September 30, 2010, and for other purposes. 
 
 
 That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2010, and for other purposes, namely:  
IDepartment of homeland securityU.S. customs and border protectionSalaries and expensesFor an additional amount for Salaries and Expenses, $253,900,000, to remain available until September 30, 2011, of which $39,000,000 shall be for costs to maintain U.S. Customs and Border Protection Officer staffing on the Southwest Border of the United States, $29,000,000 shall be for hiring additional U.S. Customs and Border Protection Officers for deployment at ports of entry on the Southwest Border of the United States, $175,900,000 shall be for hiring additional Border Patrol agents for deployment to the Southwest Border of the United States, and $10,000,000 shall be to support integrity and background investigation programs.Border security fencing, infrastructure, and technologyFor an additional amount for Border Security Fencing, Infrastructure, and Technology, $14,000,000, to remain available until September 30, 2011, for costs of designing, building, and deploying tactical communications for support of enforcement activities on the Southwest Border of the United States.Air and marine interdiction, operations, maintenance, and procurementFor an additional amount for Air and Marine Interdiction, Operations, Maintenance, and Procurement, $32,000,000, to remain available until September 30, 2012, for costs of acquisition and deployment of unmanned aircraft systems.Construction and facilities managementFor an additional amount for Construction and Facilities Management, $6,000,000, to remain available until September 30, 2011, for costs to construct up to 2 forward operating bases for use by the Border Patrol to carry out enforcement activities on the Southwest Border of the United States.U.S. immigration and customs enforcementSalaries and expensesFor an additional amount for Salaries and Expenses, $80,000,000, to remain available until September 30, 2011, of which $30,000,000 shall be for law enforcement activities targeted at reducing the threat of violence along the Southwest Border of the United States, and $50,000,000 shall be for hiring of additional agents, investigators, intelligence analysts, and support personnel.Federal law enforcement training centerSalaries and expensesFor an additional amount for Salaries and Expenses, $8,100,000, to remain available until September 30, 2011, for costs to provide basic training for new U.S. Customs and Border Protection Officers, Border Patrol agents, and U.S. Immigration and Customs Enforcement personnel.General provisions(rescissions) 
101.From unobligated balances made available to U.S. Customs and Border Protection Border Security Fencing, Infrastructure, and Technology, $100,000,000 are rescinded: Provided, That section 401 shall not apply to the amount in this section. 
II 
department of justice 
201.For an additional amount for the Department of Justice for necessary expenses for increased law enforcement activities related to Southwest border enforcement, $196,000,000, to remain available until September 30, 2011: Provided, That funds shall be distributed to the following accounts and in the following specified amounts: 
(1)Administrative Review and Appeals, $2,118,000. 
(2)Detention Trustee, $7,000,000. 
(3)Legal Activities, Salaries and Expenses, General Legal Activities, $3,862,000. 
(4)Legal Activities, Salaries and Expenses, United States Attorneys, $9,198,000. 
(5)United States Marshals Service, Salaries and Expenses, $29,651,000. 
(6)United States Marshals Service, Construction, $8,000,000. 
(7)Interagency Law Enforcement, Interagency Crime and Drug Enforcement, $21,000,000. 
(8)Federal Bureau of Investigation, Salaries and Expenses, $24,000,000. 
(9)Drug Enforcement Administration, Salaries and Expenses, $33,671,000. 
(10)Bureau of Alcohol, Tobacco, Firearms and Explosives, Salaries and Expenses, $37,500,000. 
(11)Federal Prison System, Salaries and Expenses, $20,000,000. 
IIIthe judiciarycourts of appeals, district courts, and other judicial servicessalaries and expensesFor an additional amount for Salaries and Expenses, $10,000,000, to remain available until September 30, 2011: Provided, That notwithstanding section 302 of division C of Public Law 111–117, funding shall be available for transfer between Judiciary accounts to meet increased workload requirements resulting from immigration and other law enforcement initiatives. 
IVgeneral provisions 
401.Each amount appropriated or otherwise made available under this Act is designated as an emergency requirement and necessary to meet emergency needs pursuant to sections 403(a) and 423(b) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. 
402. 
(a)Notwithstanding any other provision of this Act or any other provision of law, during the period beginning on the date of the enactment of this Act and ending on September 30, 2014, the filing fee and fraud prevention and detection fee required to be submitted with an application for admission as a nonimmigrant under section 101(a)(15)(L) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(L)) shall be increased by $2,250 for applicants that employ 50 or more employees in the United States if more than 50 percent of the applicant's employees are nonimmigrants admitted pursuant to section 101(a)(15)(H)(i)(b) of such Act or section 101(a)(15)(L) of such Act. 
(b)Notwithstanding any other provision of this Act or any other provision of law, during the period beginning on the date of the enactment of this Act and ending on September 30, 2014, the filing fee and fraud prevention and detection fee required to be submitted with an application for admission as a nonimmigrant under section 101(a)(15)(H)(i)(b) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(i)(b)) shall be increased by $2,000 for applicants that employ 50 or more employees in the United States if more than 50 percent of the applicant's employees are such nonimmigrants or nonimmigrants described in section 101(a)(15)(L) of such Act. 
(c)During the period beginning on the date of the enactment of this Act and ending on September 30, 2014, all amounts collected pursuant to the fee increases authorized under this section shall be deposited in the General Fund of the Treasury. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
